Name: Council Decision of 20 December 1996 on the phasing out of European Union operations in Mostar
 Type: Decision
 Subject Matter: construction and town planning;  executive power and public service;  management;  economic policy;  Europe;  European construction
 Date Published: 1996-12-30

 Avis juridique important|31996D0744Council Decision of 20 December 1996 on the phasing out of European Union operations in Mostar Official Journal L 340 , 30/12/1996 P. 0001 - 0002COUNCIL DECISION of 20 December 1996 on the phasing out of European Union operations in Mostar (96/744/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to Joint Action 96/442/CFSP (1) adopted by the Council on 15 July 1996, which took effect from 5 August 1996 (2) and expires on 31 December 1996,Whereas the High Representative has decided to establish an Office in Mostar;Whereas the technical phasing out of operations under that Joint Action requires that a limited number of the staff of the Office of the Special Envoy in Mostar (OSEM) remain in Mostar as a Rear Party;Whereas the local parties have confirmed that the same conditions as regards privileges and immunities as agreed in the Memorandum of Understanding signed in Geneva on 5 July 1994, will be applied in respect of the Rear Party,HAS DECIDED AS FOLLOWS:Article 11. In order to ensure the phasing out of European Union operations under Joint Action 96/442/CFSP, a Rear Party consisting of a limited number of staff shall remain in the city of Mostar. The tasks of the Rear Party shall be of a technical nature. It shall bring to completion, as rapidly as possible, existing projects and take all necessary measures for the winding up of financial operations.2. Ms Maria Beccarelli is hereby appointed as head of the Rear Party, which shall act under the authority of the Presidency and in association with the Commission, and, as appropriate, in consultation with the Office of the High Representative.Article 2The Rear Party shall be composed of a maximum of 9 expatriate and 34 local staff to be reduced progressively as projects are completed. The services of such staff shall be offered on the same basis as during the period of validity of Joint Action 96/442/CFSP.Article 31. All assets and liabilities of the OSEM shall be transferred to the Rear Party on the expiry of Joint Action 96/442/CFSP and shall be managed in accordance with the tasks set out in Article 1 and in compliance with Community procedures and rules applicable to budget matters. On completion of payments for outstanding projects, the head of the Rear Party shall, in agreement with the Commission, wind up operations and dispose of the remaining assets.2. The head of the Rear Party shall establish a complete financial statement which shall be forwarded to the Commission, which shall, in turn, inform the Council of its contents. The Commission shall thereupon assume any obligations that remain outstanding.Article 4On completion or termination of the mandate of the Rear Party, the registry and archives of the European Union Administration of Mostar (EUAM) the OSEM and the Rear Party shall be deposited at the General Secretariat of the Council of the European Union.Article 5This Decision shall enter into force on 1 January 1997. It shall terminate as soon as possible thereafter and in any case not later than 30 April 1997.Article 6This Decision shall be published in the Official Journal.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No L 185, 24. 7. 1996, p. 2.(2) Council Decision 96/508/CFSP of 9 August 1996 (OJ No L 212, 21. 8. 1996, p. 1.